UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05569 Franklin Universal Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 8/31 Date of reporting period: 6/30/14 Item 1. Proxy Voting Records. ALLIANT ENERGY CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:LNT Security ID:018802108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick E. Allen Management For For 1.2 Elect Director Patricia L. Kampling Management For For 1.3 Elect Director Singleton B. McAllister Management For For 1.4 Elect Director Susan D. Whiting Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For AMERICAN ELECTRIC POWER COMPANY, INC. Meeting Date:APR 22, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:AEP Security ID:025537101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas K. Akins Management For For 1.2 Elect Director David J. Anderson Management For For 1.3 Elect Director J. Barnie Beasley, Jr. Management For For 1.4 Elect Director Ralph D. Crosby, Jr. Management For For 1.5 Elect Director Linda A. Goodspeed Management For For 1.6 Elect Director Thomas E. Hoaglin Management For For 1.7 Elect Director Sandra Beach Lin Management For For 1.8 Elect Director Richard C. Notebaert Management For For 1.9 Elect Director Lionel L. Nowell, III Management For For 1.10 Elect Director Stephen S. Rasmussen Management For For 1.11 Elect Director Oliver G. Richard, III Management For For 1.12 Elect Director Sara Martinez Tucker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BHP BILLITON PLC Meeting Date:OCT 24, 2013 Record Date:SEP 13, 2013 Meeting Type:ANNUAL Ticker:BLT Security ID:05545E209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Appoint KPMG LLP as Auditors Management For For 3 Authorise the Risk and Audit Committee to Fix Remuneration of Auditors Management For For 4 Authorise Issue of Equity with Pre-emptive Rights Management For For 5 Authorise Issue of Equity without Pre-emptive Rights Management For For 6 Authorise Market Purchase of Ordinary Shares Management For For 7 Approve Remuneration Report Management For For 8 Approve Long Term Incentive Plan Management For For 9 Approve Grant of Deferred Shares and Performance Shares under the Group's Employee Equity Plans to Andrew Mackenzie Management For For 10 Elect Andrew Mackenzie as Director Management For For 11 Re-elect Malcolm Broomhead as Director Management For For 12 Re-elect Sir John Buchanan as Director Management For For 13 Re-elect Carlos Cordeiro as Director Management For For 14 Re-elect David Crawford as Director Management For For 15 Re-elect Pat Davies as Director Management For For 16 Re-elect Carolyn Hewson as Director Management For For 17 Re-elect Lindsay Maxsted as Director Management For For 18 Re-elect Wayne Murdy as Director Management For For 19 Re-elect Keith Rumble as Director Management For For 20 Re-elect John Schubert as Director Management For For 21 Re-elect Shriti Vadera as Director Management For For 22 Re-elect Jac Nasser as Director Management For For 23 Elect Ian Dunlop, a Shareholder Nominee to the Board Shareholder Against Against CENTERPOINT ENERGY, INC. Meeting Date:APR 24, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:CNP Security ID:15189T107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Milton Carroll Management For For 1b Elect Director Michael P. Johnson Management For For 1c Elect Director Janiece M. Longoria Management For For 1d Elect Director Scott J. McLean Management For For 1e Elect Director Scott M. Prochazka Management For For 1f Elect Director Susan O. Rheney Management For For 1g Elect Director Phillip R. Smith Management For For 1h Elect Director R. A. Walker Management For For 1i Elect Director Peter S. Wareing Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CMS ENERGY CORPORATION Meeting Date:MAY 16, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:CMS Security ID:125896100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon E. Barfield Management For For 1.2 Elect Director Kurt L. Darrow Management For For 1.3 Elect Director Stephen E. Ewing Management For For 1.4 Elect Director Richard M. Gabrys Management For For 1.5 Elect Director William D. Harvey Management For For 1.6 Elect Director David W. Joos Management For For 1.7 Elect Director Philip R. Lochner, Jr. Management For Against 1.8 Elect Director John G. Russell Management For For 1.9 Elect Director Kenneth L. Way Management For For 1.10 Elect Director Laura H. Wright Management For For 1.11 Elect Director John B. Yasinsky Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For CONSOLIDATED EDISON, INC. Meeting Date:MAY 19, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:ED Security ID:209115104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kevin Burke Management For For 1b Elect Director Vincent A. Calarco Management For For 1c Elect Director George Campbell, Jr. Management For For 1d Elect Director Michael J. Del Giudice Management For For 1e Elect Director Ellen V. Futter Management For Against 1f Elect Director John F. Hennessy, III Management For For 1g Elect Director John F. Killian Management For For 1h Elect Director John McAvoy Management For For 1i Elect Director Armando J. Olivera Management For For 1j Elect Director Sally H. Pinero Management For For 1k Elect Director Michael W. Ranger Management For For 1l Elect Director L. Frederick Sutherland Management For For 2 Ratify Auditors Management For For 3 Amend Nonqualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DOMINION RESOURCES, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William P. Barr Management For For 1.2 Elect Director Peter W. Brown Management For For 1.3 Elect Director Helen E. Dragas Management For For 1.4 Elect Director James O. Ellis, Jr. Management For For 1.5 Elect Director Thomas F. Farrell, II Management For For 1.6 Elect Director John W. Harris Management For For 1.7 Elect Director Mark J. Kington Management For For 1.8 Elect Director Pamela J. Royal Management For For 1.9 Elect Director Robert H. Spilman, Jr. Management For For 1.10 Elect Director Michael E. Szymanczyk Management For For 1.11 Elect Director David A. Wollard Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Financial and Physical Risks of Climate Change Shareholder Against Against 7 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against Against 9 Report on Environmental Impacts of Biomass and Assess Risks Shareholder Against Against 10 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against DTE ENERGY COMPANY Meeting Date:MAY 01, 2014 Record Date:MAR 05, 2014 Meeting Type:ANNUAL Ticker:DTE Security ID:233331107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerard M. Anderson Management For For 1.2 Elect Director Lillian Bauder Management For For 1.3 Elect Director David A. Brandon Management For For 1.4 Elect Director W. Frank Fountain, Jr. Management For For 1.5 Elect Director Charles G. McClure, Jr. Management For For 1.6 Elect Director Gail J. McGovern Management For For 1.7 Elect Director Mark A. Murray Management For For 1.8 Elect Director James B. Nicholson Management For For 1.9 Elect Director Charles W. Pryor, Jr. Management For For 1.10 Elect Director Josue Robles, Jr. Management For For 1.11 Elect Director Ruth G. Shaw Management For Withhold 1.12 Elect Director David A. Thomas Management For For 1.13 Elect Director James H. Vandenberghe Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Report on Political Contributions Shareholder Against Against DUKE ENERGY CORPORATION Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director G. Alex Bernhardt, Sr. Management For For 1.2 Elect Director Michael G. Browning Management For For 1.3 Elect Director Harris E. DeLoach, Jr. Management For For 1.4 Elect Director Daniel R. DiMicco Management For For 1.5 Elect Director John H. Forsgren Management For For 1.6 Elect Director Lynn J. Good Management For For 1.7 Elect Director Ann Maynard Gray Management For For 1.8 Elect Director James H. Hance, Jr. Management For For 1.9 Elect Director John T. Herron Management For For 1.10 Elect Director James B. Hyler, Jr. Management For For 1.11 Elect Director William E. Kennard Management For For 1.12 Elect Director E. Marie McKee Management For For 1.13 Elect Director E. James Reinsch Management For For 1.14 Elect Director James T. Rhodes Management For For 1.15 Elect Director Carlos A. Saladrigas Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Less than Unanimous Written Consent Management For For 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For 6 Report on Political Contributions Shareholder Against For EDISON INTERNATIONAL Meeting Date:APR 24, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:EIX Security ID:281020107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jagjeet S. Bindra Management For For 1.2 Elect Director Vanessa C.L. Chang Management For For 1.3 Elect Director France A. Cordova - RESIGNED Management None None 1.4 Elect Director Theodore F. Craver, Jr. Management For For 1.5 Elect Director Bradford M. Freeman Management For For 1.6 Elect Director Luis G. Nogales Management For For 1.7 Elect Director Richard T. Schlosberg, III Management For For 1.8 Elect Director Linda G. Stuntz Management For Abstain 1.9 Elect Director Thomas C. Sutton Management For For 1.10 Elect Director Ellen O. Tauscher Management For For 1.11 Elect Director Peter J. Taylor Management For For 1.12 Elect Director Brett White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against ENTERGY CORPORATION Meeting Date:MAY 02, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:ETR Security ID:29364G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Maureen Scannell Bateman Management For For 1b Elect Director Leo P. Denault Management For For 1c Elect Director Kirkland H. Donald Management For For 1d Elect Director Gary W. Edwards Management For For 1e Elect Director Alexis M. Herman Management For For 1f Elect Director Donald C. Hintz Management For For 1g Elect Director Stuart L. Levenick Management For For 1h Elect Director Blanche Lambert Lincoln Management For For 1i Elect Director Stewart C. Myers Management For For 1j Elect Director W.J. 'Billy' Tauzin Management For For 1k Elect Director Steven V. Wilkinson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Decommission Indian Point Nuclear Reactors Shareholder Against Against 5 Report on Major Nuclear Safety Concerns and NRC Actions Shareholder Against Against EXELON CORPORATION Meeting Date:MAY 06, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony K. Anderson Management For For 1b Elect Director Ann C. Berzin Management For For 1c Elect Director John A. Canning, Jr. Management For For 1d Elect Director Christopher M. Crane Management For For 1e Elect Director Yves C. de Balmann Management For For 1f Elect Director Nicholas DeBenedictis Management For For 1g Elect Director Nelson A. Diaz Management For For 1h Elect Director Sue L. Gin Management For For 1i Elect Director Paul L. Joskow Management For For 1j Elect Director Robert J. Lawless Management For For 1k Elect Director Richard W. Mies Management For For 1l Elect Director William C. Richardson Management For For 1m Elect Director John W. Rogers, Jr. Management For For 1n Elect Director Mayo A. Shattuck, III Management For For 1o Elect Director Stephen D. Steinour Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Limit Executive Compensation Shareholder Against Against FIRSTENERGY CORP. Meeting Date:MAY 20, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:FE Security ID:337932107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul T. Addison Management For For 1.2 Elect Director Anthony J. Alexander Management For For 1.3 Elect Director Michael J. Anderson Management For For 1.4 Elect Director William T. Cottle Management For For 1.5 Elect Director Robert B. Heisler, Jr. Management For For 1.6 Elect Director Julia L. Johnson Management For For 1.7 Elect Director Ted J. Kleisner Management For For 1.8 Elect Director Donald T. Misheff Management For For 1.9 Elect Director Ernest J. Novak, Jr. Management For For 1.10 Elect Director Christopher D. Pappas Management For For 1.11 Elect Director Catherine A. Rein Management For For 1.12 Elect Director Luis A. Reyes Management For For 1.13 Elect Director George M. Smart Management For For 1.14 Elect Director Wes M. Taylor Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Shareholder Approval of Specific Performance Metrics in Equity Compensation Plans Shareholder Against Against 5 Submit SERP to Shareholder Vote Shareholder Against Against 6 Pro-rata Vesting of Equity Awards Shareholder Against Against 7 Require a Majority Vote for the Election of Directors Shareholder Against For FREEPORT-MCMORAN COPPER & GOLD INC. Meeting Date:JUN 17, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For For 1.3 Elect Director Alan R. Buckwalter, III Management For For 1.4 Elect Director Robert A. Day Management For For 1.5 Elect Director James C. Flores Management For For 1.6 Elect Director Gerald J. Ford Management For For 1.7 Elect Director Thomas A. Fry, III Management For For 1.8 Elect Director H. Devon Graham, Jr. Management For For 1.9 Elect Director Lydia H. Kennard Management For For 1.10 Elect Director Charles C. Krulak Management For For 1.11 Elect Director Bobby Lee Lackey Management For For 1.12 Elect Director Jon C. Madonna Management For For 1.13 Elect Director Dustan E. McCoy Management For For 1.14 Elect Director James R. Moffett Management For For 1.15 Elect Director Stephen H. Siegele Management For For 1.16 Elect Director Frances Fragos Townsend Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Require Director Nominee with Environmental Experience Shareholder Against Against GREAT PLAINS ENERGY INCORPORATED Meeting Date:MAY 06, 2014 Record Date:FEB 25, 2014 Meeting Type:ANNUAL Ticker:GXP Security ID:391164100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terry Bassham Management For For 1.2 Elect Director David L. Bodde Management For For 1.3 Elect Director Randall C. Ferguson, Jr. Management For For 1.4 Elect Director Gary D. Forsee Management For For 1.5 Elect Director Thomas D. Hyde Management For For 1.6 Elect Director James A. Mitchell Management For For 1.7 Elect Director Ann D. Murtlow Management For For 1.8 Elect Director John J. Sherman Management For For 1.9 Elect Director Linda H. Talbott Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Issue Updated Indemnification Agreements to Directors Management For For 4 Ratify Auditors Management For For NEXTERA ENERGY, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director Robert M. Beall, II Management For For 1c Elect Director James L. Camaren Management For For 1d Elect Director Kenneth B. Dunn Management For For 1e Elect Director Kirk S. Hachigian Management For For 1f Elect Director Toni Jennings Management For For 1g Elect Director James L. Robo Management For For 1h Elect Director Rudy E. Schupp Management For For 1i Elect Director John L. Skolds Management For For 1j Elect Director William H. Swanson Management For For 1k Elect Director Hansel E. Tookes, II Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Eliminate Supermajority Vote Requirement Shareholder Against For NV ENERGY, INC. Meeting Date:SEP 25, 2013 Record Date:AUG 19, 2013 Meeting Type:SPECIAL Ticker:NVE Security ID:67073Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For PG&E CORPORATION Meeting Date:MAY 12, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:PCG Security ID:69331C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lewis Chew Management For For 1.2 Elect Director Anthony F. Earley, Jr. Management For For 1.3 Elect Director Fred J. Fowler Management For For 1.4 Elect Director Maryellen C. Herringer Management For For 1.5 Elect Director Richard C. Kelly Management For For 1.6 Elect Director Roger H. Kimmel Management For For 1.7 Elect Director Richard A. Meserve Management For For 1.8 Elect Director Forrest E. Miller Management For For 1.9 Elect Director Rosendo G. Parra Management For For 1.10 Elect Director Barbara L. Rambo Management For For 1.11 Elect Director Barry Lawson Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For PINNACLE WEST CAPITAL CORPORATION Meeting Date:MAY 21, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:PNW Security ID:723484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald E. Brandt Management For For 1.2 Elect Director Susan Clark-Johnson Management For For 1.3 Elect Director Denis A. Cortese Management For For 1.4 Elect Director Richard P. Fox Management For For 1.5 Elect Director Michael L. Gallagher Management For For 1.6 Elect Director Roy A. Herberger, Jr. Management For For 1.7 Elect Director Dale E. Klein Management For For 1.8 Elect Director Humberto S. Lopez Management For For 1.9 Elect Director Kathryn L. Munro Management For For 1.10 Elect Director Bruce J. Nordstrom Management For For 1.11 Elect Director David P. Wagener Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PPL CORPORATION Meeting Date:MAY 21, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:PPL Security ID:69351T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick M. Bernthal Management For For 1.2 Elect Director John W. Conway Management For For 1.3 Elect Director Philip G. Cox Management For For 1.4 Elect Director Steven G. Elliott Management For For 1.5 Elect Director Louise K. Goeser Management For For 1.6 Elect Director Stuart E. Graham Management For For 1.7 Elect Director Stuart Heydt Management For For 1.8 Elect Director Raja Rajamannar Management For For 1.9 Elect Director Craig A. Rogerson Management For For 1.10 Elect Director William H. Spence Management For For 1.11 Elect Director Natica von Althann Management For For 1.12 Elect Director Keith H. Williamson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against Against 5 Amend Bylaws Call Special Meetings Shareholder Against Against PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Meeting Date:APR 15, 2014 Record Date:FEB 14, 2014 Meeting Type:ANNUAL Ticker:PEG Security ID:744573106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Albert R. Gamper, Jr. Management For For 1.2 Elect Director William V. Hickey Management For For 1.3 Elect Director Ralph Izzo Management For For 1.4 Elect Director Shirley Ann Jackson Management For For 1.5 Elect Director David Lilley Management For For 1.6 Elect Director Thomas A. Renyi Management For For 1.7 Elect Director Hak Cheol Shin Management For For 1.8 Elect Director Richard J. Swift Management For For 1.9 Elect Director Susan Tomasky Management For For 1.10 Elect Director Alfred W. Zollar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3a Reduce Supermajority Vote Requirement for Certain Business Combinations Management For For 3b Reduce Supermajority Vote Requirement to Remove a Director Without Cause Management For For 3c Reduce Supermajority Vote Requirement to Amend Bylaws Management For For 4 Ratify Auditors Management For For SEMPRA ENERGY Meeting Date:MAY 09, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director James G. Brocksmith, Jr. Management For For 1.3 Elect Director Kathleen L. Brown Management For For 1.4 Elect Director Pablo A. Ferrero Management For For 1.5 Elect Director William D. Jones Management For For 1.6 Elect Director William G. Ouchi Management For For 1.7 Elect Director Debra L. Reed Management For For 1.8 Elect Director William C. Rusnack Management For For 1.9 Elect Director William P. Rutledge Management For For 1.10 Elect Director Lynn Schenk Management For For 1.11 Elect Director Jack T. Taylor Management For For 1.12 Elect Director Luis M. Tellez Management For For 1.13 Elect Director James C. Yardley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SPECTRA ENERGY CORP Meeting Date:APR 15, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:SE Security ID:847560109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory L. Ebel Management For For 1b Elect Director Austin A. Adams Management For For 1c Elect Director Joseph Alvarado Management For For 1d Elect Director Pamela L. Carter Management For For 1e Elect Director Clarence P. Cazalot, Jr. Management For For 1f Elect Director F. Anthony Comper Management For For 1g Elect Director Peter B. Hamilton Management For For 1h Elect Director Michael McShane Management For For 1i Elect Director Michael G. Morris Management For For 1j Elect Director Michael E. J. Phelps Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against 5 Report on Methane Emissions Shareholder Against Against THE SOUTHERN COMPANY Meeting Date:MAY 28, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:SO Security ID:842587107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Juanita Powell Baranco Management For For 1b Elect Director Jon A. Boscia Management For For 1c Elect Director Henry A. 'Hal' Clark, III Management For For 1d Elect Director Thomas A. Fanning Management For For 1e Elect Director David J. Grain Management For For 1f Elect Director Veronica M. Hagen Management For For 1g Elect Director Warren A. Hood, Jr. Management For For 1h Elect Director Linda P. Hudson Management For For 1i Elect Director Donald M. James Management For Against 1j Elect Director Dale E. Klein Management For For 1k Elect Director William G. Smith, Jr. Management For For 1l Elect Director Steven R. Specker Management For For 1m Elect Director E. Jenner Wood, III Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against UIL HOLDINGS CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:UIL Security ID:902748102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thelma R. Albright Management For For 1.2 Elect Director Arnold L. Chase Management For Withhold 1.3 Elect Director Betsy Henley-Cohn Management For For 1.4 Elect Director Suedeen G. Kelly Management For Withhold 1.5 Elect Director John L. Lahey Management For For 1.6 Elect Director Daniel J. Miglio Management For For 1.7 Elect Director William F. Murdy Management For For 1.8 Elect Director William B. Plummer Management For For 1.9 Elect Director Donald R. Shassian Management For For 1.10 Elect Director James P. Torgerson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For WESTAR ENERGY, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:WR Security ID:95709T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mollie H. Carter Management For For 1.2 Elect Director Jerry B. Farley Management For For 1.3 Elect Director Mark A. Ruelle Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For WISCONSIN ENERGY CORPORATION Meeting Date:MAY 02, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:WEC Security ID:976657106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Bergstrom Management For For 1.2 Elect Director Barbara L. Bowles Management For For 1.3 Elect Director Patricia W. Chadwick Management For For 1.4 Elect Director Curt S. Culver Management For For 1.5 Elect Director Thomas J. Fischer Management For For 1.6 Elect Director Gale E. Klappa Management For For 1.7 Elect Director Henry W. Knueppel Management For For 1.8 Elect Director Ulice Payne, Jr. Management For For 1.9 Elect Director Mary Ellen Stanek Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against XCEL ENERGY INC. Meeting Date:MAY 21, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gail Koziara Boudreaux Management For For 1b Elect Director Richard K. Davis Management For For 1c Elect Director Ben Fowke Management For For 1d Elect Director Albert F. Moreno Management For For 1e Elect Director Richard T. O'Brien Management For For 1f Elect Director Christopher J. Policinski Management For For 1g Elect Director A. Patricia Sampson Management For For 1h Elect Director James J. Sheppard Management For For 1i Elect Director David A. Westerlund Management For For 1j Elect Director Kim Williams Management For For 1k Elect Director Timothy V. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Universal Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 25, 2014 * Print the name and title of each signing officer under his or her signature.
